Citation Nr: 0014181	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-17 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from July 2, 
1998, to July 7, 1998.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
October 1945.  He was a prisoner of war of the German 
government from February 1945 to April 1945.

This matter arises from an August 1998 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Columbus, Ohio, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from July 2, 1998, 
to July 7, 1998, for acute myocardial infarction with 
complications.  

2.  During the veteran's unauthorized private hospital care 
from July 2, 1998, to July 7, 1998, service connection had 
not been established for any disability; nor has any been 
established since that time.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from July 2, 1998, to 
July 7, 1998, have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. §§ 17.120, 
17.121 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of hospital care 
administered without prior VA authorization at a non-VA 
medical facility from July 2, 1998, to July 7, 1998.  He 
contends that VA should indemnify him against the cost of 
medical expenses that he incurred as a result of such 
inpatient treatment because his initial admission was the 
result of a medical emergency, and because he was told by a 
member of the nursing staff at Lima Memorial Hospital that 
the VA Medical Center (VAMC) in Dayton, Ohio, had been 
contacted, and had indicated that it would pay for any 
treatment that the veteran received. 

In this case, the veteran raises several matters to include 
whether the services for which payment is sought were 
authorized by VA, and, if there was no such authorization, 
whether the veteran is eligible for payment or reimbursement 
for services not previously authorized under the provisions 
of 38 U.S.C.A. §§ 1710 or 1728.  See Hennessey v. Brown, 7 
Vet. App. 143, 148 (1994).

Initially, the Board must make a determination as to whether 
the VA gave prior authorization for the non-VA medical care 
under 38 U.S.C.A. § 1703(a) (West 1991) and 38 C.F.R. § 17.54 
(1999).  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).
 
Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  38 
U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.52(a) (1999).  
Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a disorder or a 
telephone call in an attempt to seek VA treatment on July 2, 
1998, does not meet this criterion.  Zimick v. West, 11 Vet. 
App. 45, 51-52 (1998).  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to the 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (1999).  

As previously indicated, however, on the basis of the 
evidence of record, there is no record that a decision to 
authorize the veteran's emergent medical care at Lima was 
made and in fact, the evidence indicates that such 
authorization was denied the day the veteran was admitted to 
Lima Memorial.  The veteran contends, in essence, that he was 
told that Dayton VAMC staff had been contacted and that staff 
at Lima Memorial Hospital were told that VA would pay for any 
treatment that the veteran received at the private facility.  
He is, however, unable to identify the staff at either Lima 
Memorial or at the VA facility who were involved in this 
exchange and has submitted no evidence corroborating this 
claim.  Further, in the October 1998 Statement of the Case, 
it is reported that although Lima Memorial Hospital did 
contact the VA on July 2, 1998, authorization for private 
treatment was denied at that time.  Further, upon transfer to 
Riverside Methodist Hospital on July 7, 1998, authorization 
was again denied by telephone as the VA was apparently unable 
to identify the appellant as a veteran and as the veteran had 
obtained medical care at a non-VA facility in lieu of an 
appropriate VA medical facility.  

With regard to payment of the costs of medical services 
rendered to the veteran, the Board notes that regardless of 
whether there was prior authorization or application for 
authorization received within 72 hours, the regulations do 
not provide a basis for finding the veteran entitled to 
payment of the cost of medical services in this case as 
outlined by the very specific governing legal criteria set 
forth above.  38 C.F.R. §§ 17.52, 17.53, 17.54 (1999); see 
also Zimick v. West, supra.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received between July 2, 
1998, and July 7, 1998, was not obtained pursuant to 38 
C.F.R. § 17.54 and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Thus, the Board must consider the pertinent provision for a 
veteran entitled to VA care who obtains treatment at a non-VA 
facility, 38 U.S.C.A. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment.'  Malone v. Gober, 10 Vet. App. 539, 541 (1997), 
quoting 38 U.S.C. § 1728(a).  In any case where reimbursement 
would be in order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
. . . to the hospital or other health facility furnishing the 
care or services.  38 U.S.C.A. § 1728(b).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.  The Court has observed that 
given the use by Congress of the conjunctive "and" in the 
statute "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995).

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities. 38 C.F.R. § 17.130.

At the time of the private treatment received beginning July 
2, 1998, service connection was not in effect for any 
disability.  The record does not show that the veteran: had a 
total disability permanent in nature resulting from a 
service-connected disability; was participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; or that he 
received treatment in July 1998 for a service-connected 
disability or for a nonservice-connected disability 
associated with or aggravating an adjudicated service- 
connected disability.  The Board emphasizes that the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See Zimick v. West, 11 Vet. App. at 49.  Even 
though the Board does not dispute the emergent nature of the 
situation and even assuming that a VA facility was not 
feasibly available, the veteran was not treated for a 
service-connected disability between July 2, 1998, and July 
7, 1998.  As stated previously, all of the three criteria 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met 
to establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service and all of the criteria 
are not met in this case.  Consequently, as there is no legal 
basis upon which to allow the claim, it therefore must be 
denied.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that under 38 U.S.C.A. § 1710(a)(2) 
the Secretary shall furnish hospital care and medical service 
which the Secretary determines to be needed to any veteran 
(A) who has a compensable service-connected disability rated 
less than 50 percent, (B) whose discharge or release from 
active military service was for a compensable disability that 
was incurred or aggravated in line of duty, (C) who is in 
receipt of disability compensation, (D) who is a former 
prisoner of war, (E) who is a veteran of the Mexican Border 
Period or of World War I, (F) who was exposed to a toxic 
substance, radiation or environmental hazard, or (G) who is 
unable to defray the expenses of necessary care as determined 
under section 1722(a) of this title. 38 U.S.C.A. § 1710(a) 
(West 1991).

Although the veteran may be eligible for medical care under 
38 U.S.C.A. § 1710 by virtue of the fact that he is a former 
prisoner of war, that section does not contain any provision 
which would authorize the Secretary to provide reimbursement 
to a veteran for services rendered at a non-VA facility.  See 
Malone v. Gober, 10 Vet. App. at 534.  Accordingly, the 
provisions of 38 U.S.C.A. § 1710 do not provide a basis for 
authorization of payment of the private medical expenses 
incurred between July 2, 1998, and July 7, 1998, by VA.

In conclusion, entitlement to payment of private medical 
expenses incurred between July 2, 1998, and July 7, 1998, is 
denied because prior authorization for such treatment was not 
given, because the veteran does not meet legal criteria 
requisite for payment of unauthorized private medical 
expenses under the provisions of 38 U.S.C.A. § 1728, and 
because there is no authorization for payment or 
reimbursement for such expenses provided under 38 U.S.C.A. § 
1710.

As a final note, the Board observes that in effect, the 
veteran has requested extraordinary equitable relief in this 
case; such relief exceeds the Board's authority.  Only the 
Secretary of Veterans Affairs is authorized to render such 
relief.  See 38 U.S.C.A. § 503(b) (West 1991); see also 
Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  Because 
the veteran has failed to state a claim for which relief can 
be granted with regard to his medical treatment at a non-VA 
medical facility for a nonservice-connected disability for 
the period beginning July 2, 1998, and ending July 7, 1998, 
his appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA 
inpatient medical care administered from July 2, 1998, to 
July 7, 1998, is denied.  



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals




 

